DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  	

Status of the Application
2.	Claims 1-4, 6-11, 13-18, and 20 are pending in this application (15/047,715), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 04/21/2022, following the Non-Final Rejection office action dated 03/17/2022. 
	Claims 1, 8, 15, and 16 have been amended. 
	Claims 5 and 19 have been cancelled.
	Claim 12 was previously cancelled.
	(Please see Claims in pages 2-6 of Applicant Arguments/Remarks, filed on 04/21/2022)
	Applicant's submissions have been entered.  

Withdrawal of Claim Rejections - 35 USC §112
3.	Previous rejections of Claims 1-11 and 13-20 under 35 USC 112(b) are hereby withdrawn in response to claim amendments and persuasive remarks filed by Applicant.  (Please see page 7 of Applicant Arguments/Remarks, filed on 04/21/2022). 


Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

5.	Claims 1-4, 6-11, 13-18, and 20 are rejected under AIA  35 U.S.C. 103, as being obvious by DANNE et al. (US 2015/0301821 A1; Pub. Date: Oct. 22, 2015; Filed: Apr. 17, 2014; hereinafter DANNE), in view of Sonbarse et al. (US 2007/0067763 A1; Pub. Date: Mar. 22, 2007; Filed: Sep. 19, 2005; hereinafter Sonbarse). 

Regarding Claim 1, DANNE teaches:
(Currently Amended) A system (See, e.g., DANNE, Fig. 1; par [0005]: “… a vehicle software management system having a transceiver configured to communicate information with a server and a processor in communication with the transceiver. …”  Examiner Note (EN):  DANNE discloses: a vehicle software management system.) comprising:
a processor (See, e.g., DANNE, Fig. 1; par [0005]: “… a vehicle software management system having a transceiver configured to communicate information with a server and a processor in communication with the transceiver.  The processor may be configured to receive a file manifest from the server and transmit a list of to-be updated application file(s) based on the file manifest to the server.  The processor may be further configured to receive one or more application files from the server based on the list.  The processor may be further configured to flash one or more systems using the one or more application files based on at least one of destination file location, installation type, and file identification.”  Also see, DANNE, Fig. 2; pars [0031]-[0033], and [0036]-[0040]. EN:  DANNE discloses: a processor configured to …) configured to: 
detect a vehicle key-off (See, e.g., DANNE, Fig. 5; par [0079]: “In operation 424, if the system detects a key-off event, the system may end the one or more algorithms used to manage the one or more application files used to update the VCS 1. The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.” (emphasis added) EN: DANNE teaches: The vehicle computing system (VCS) having a vehicle key-off mode to allow the system to store one or more application files, detects a key-off event.);
responsive to the key-off (See, e.g., DANNE, Fig. 5; par [0079]: “In operation 424, if the system detects a key-off event, …” (emphasis added)  EN: if the system detects a key-off event), suspending vehicle use until an update process can complete (See, e.g., DANNE, Fig. 5; par [0079]: “In operation 424, if the system detects a key-off event, the system may end the one or more algorithms used to manage the one or more application files used to update the VCS 1. The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.” And, DANNE, par [0069]: “The system-level component may manage the entire VCS 1 file system such that it may update portions of the VCS 1 application file(s) before they are executed.  The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system.  For example, device drivers, new user interfaces, communication protocols, and/or other portions of the VCS 1 operating system may not be updated during operation, therefore the system-level component may manage when the one or more application files may be download.” (emphasis added) EN: DANNE teaches: The vehicle computing system (VCS) has a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event because application files for a component cannot be updated while the user is using the system [suspending vehicle use until an update process can complete].);
prior to terminating suspension of vehicle use (See, e.g., DANNE, par [0069]: “The system-level component may manage the entire VCS 1 file system such that it may update portions of the VCS 1 application file(s) before they are executed.  The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system.  For example, device drivers, new user interfaces, communication protocols, and/or other portions of the VCS 1 operating system may not be updated during operation, therefore the system-level component may manage when the one or more application files may be download.” (emphasis added) EN: DANNE teaches: The system-level component manages the entire VCS 1 file system such that it may update portions of the VCS 1 application file(s) before they are executed because application files for a component cannot be updated while the user is using the system [prior to terminating suspension of vehicle use]): 
delete from a primary memory of an electronic control unit (ECU) an existing software version (See, e.g., DANNE, Fig. 2; par [0039]: “… the VCS 1 may manage the download of the file as an instant replacement of a single file on the system.  …” (emphasis added) EN: DANNE teaches: instant replacement [deletion] of a single file [an existing software version] on the system [primary memory of an electronic control unit (ECU)].) for which a new software version update exists in a secondary memory of the ECU (See, e.g., DANNE, Fig. 5; par [0079]: “… store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.”  EN: DANNE teaches: store one or more application files in nonvolatile memory [secondary memory of the ECU] such that these file(s) may be uploaded by the system for the next key-on event.);
responsive to a functioning version of the existing software being in the primary memory as a result of the reload, terminating suspension of vehicle use (See, e.g., DANNE, Fig. 3; par [0066]: “… If the server 61 receives an application file corrupt message from the VCS 1, the server 61 may retrieve the original application file and transmit it to the VCS 1 in operation 330. …” (emphasis added) Also see, e.g., DANNE, Fig. 3; par [0059]: “In operation 302, the server 61 may enable one or more algorithms executed on hardware at the server 61 to manage a secure communication of one or more application files to the VCS 1. The server 61 may recognize a communication connection with the nomadic device 53 in operation 304. The server 61 may communicate directly with the VCS 1 by establishing a connection with an embedded communication module (i.e., onboard modem 63) in operation 306. …” (emphasis added) And, DANNE, par [0069]: “The system-level component may manage the entire VCS 1 file system such that it may update portions of the VCS 1 application file(s) before they are executed.  The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system.  For example, device drivers, new user interfaces, communication protocols, and/or other portions of the VCS 1 operating system may not be updated during operation, therefore the system-level component may manage when the one or more application files may be download.” (emphasis added) EN: DANNE teaches: retrieve the original application file and enable one or more algorithms executed on hardware to communicate directly with the vehicle computing system (VCS) wherein the system-level component manages when the one or more application files may be download [responsive to a functioning version of the existing software being in the primary memory as a result of the reload terminating suspension of vehicle use].).

DANNE does not appear to explicitly teach: 
load the new software version from the secondary memory into the primary memory; and
upon detection of a failure during the load, delete the new software version from the primary memory and reload the existing software version from the secondary memory; and 

However, Sonbarse (US 2007/0067763 A1), in an analogous art of updating software, teaches:
load the new software version from the secondary memory into the primary memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. …”  EN:  Sonbarse teaches: transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. [load the new software version from the secondary memory into the primary memory].); and
upon detection of a failure during the load, delete the new software version from the primary memory and reload the existing software version from the secondary memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …” (emphasis added) EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that is used if an upgrade attempt is not successful [upon detection of a failure during the load, delete the new software version from the primary memory and reload the existing software version from the secondary memory].); and
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify DANNE’s invention for managing a vehicle software update by combining the teachings of Sonbarse where secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.   A person having ordinary skill in the art would have been motivated to make this combination because: Without knowing whether the software loaded in the transport unit is valid, the system will attempt to function using impaired logic, leading to potential downtime. (See, e.g., Sonbarse, par [0004]).  DANNE and Sonbarse are analogous arts directed generally to updating vehicle software. 
 

Regarding claim 2, DANNE and Sonbarse teaches: 
(Previously Presented) The system of claim 1 (please see claim 1 rejection), 
wherein the processor is further configured to test the new software version following successful load to the primary memory (See, e.g., DANNE, Fig. 2; par [0045]: “…The CPU 3 may manage the software and/or firmware updates by monitoring the transfer/install status to track the status of an on-going transfer, find missing/incomplete transfers, track successful install.”  EN:  CPU 3 manages the software and/or firmware updates by monitoring the transfer/install status and tracking successful install.).


Regarding claim 3, DANNE and Sonbarse teaches: 
(Original) The system of claim 2 (please see claim 2 rejection), 
wherein the processor is further configured to delete the new software version from the primary memory and reload the existing software version from the secondary memory upon detection of an error during the test (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [delete the new software version from the primary memory and reload the existing software version from the secondary memory upon detection of an error during the test].).


Regarding claim 4, DANNE and Sonbarse teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),  
wherein the processor is further configured to delete the new software version from the primary memory and reload the existing software version from the secondary memory if an error occurs when an electronic control unit attempts to utilize the new software version (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [delete the new software version from the primary memory and reload the existing software version from the secondary memory if an error occurs when an electronic control unit attempts to utilize the new software version].).


Regarding claim 6, DANNE and Sonbarse teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),  
wherein the processor is configured to reload the existing software version from a location in the secondary memory in which an update resulting in the existing software version was previously stored when the existing software version was first loaded (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [reload the existing software version from a location in the secondary memory in which an update resulting in the existing software version was previously stored when the existing software version was first loaded].).


Regarding claim 7, DANNE and Sonbarse teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),  
wherein the processor is configured to copy the existing software version to the secondary memory from the primary memory prior to deleting the existing software version, if the existing software version does not already exist in the secondary memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [copy the existing software version to the secondary memory from the primary memory prior to deleting the existing software version, if the existing software version does not already exist in the secondary memory].).


Regarding Claim 8, DANNE teaches:
(Currently Amended) A computer-implemented method (See, e.g., DANNE, Figs. 1-3; par [0016]: “… a system and method that may implement a series of management instructions taken by the vehicle computing system to wirelessly update one or more application files. …”  Also see, e.g., DANNE, par [0047]: “… The method 200 of managing a data package download to the VCS 1 may be implemented through a computer algorithm, machine executable code, or software instructions programmed into a suitable programmable logic device(s) of the vehicle, such as the vehicle control module, the device control module, another controller in communication with the vehicle computing system, or a combination thereof.…”,   Examiner Note (EN):  DANNE discloses: a system and method that implement a series of management instructions taken by the vehicle computing system to wirelessly update one or more application files.) comprising:	
	responsive to a key-off of the vehicle [[and the detecting]], suspending vehicle start up during software update (See, e.g., DANNE, Fig. 5; par [0079]: “…The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.”  EN:  vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files [responsive to a key-off of the vehicle, suspending vehicle start up during software update].);

deleting from internal memory an existing software version for which a new software version update exists in external memory (See, e.g., DANNE, Fig. 2; par [0039]: “… the VCS 1 may manage the download of the file as an instant replacement of a single file on the system.  …”  EN:  instant replacement [deleting] of a single file [an existing software version] on the system [internal memory].) in response to the vehicle key-off event and during a key-off state (See, e.g., DANNE, Fig. 5; par [0079]: “In operation 424, if the system detects a key-off event, the system may end the one or more algorithms used to manage the one or more application files used to update the VCS 1. The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.”  EN: if the system detects a key-off event [responsive to the key-off]) prior to a next key-on event See, e.g., DANNE, par [0069]: “The system-level component may manage the entire VCS 1 file system such that it may update portions of the VCS 1 application file(s) before they are executed.  The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system.  For example, device drivers, new user interfaces, communication protocols, and/or other portions of the VCS 1 operating system may not be updated during operation, therefore the system-level component may manage when the one or more application files may be download.” (emphasis added)  EN: update portions of the VCS 1 application file(s) before they are executed [prior to a next key-on]);

following completion of the deleting and the loading, removing the suspension of vehicle start up (See, e.g., DANNE, Fig. 5; pars [0069]-[0070]: “… The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system. …
In operation 402, during a key-on event which allows the vehicle to be powered on, the VCS 1 may begin powering up the one or more modules.…”  EN:  begin powering up the one or more modules [removing the suspension of vehicle start up].); and

While DANNE (e.g., par [0069]) teaches updating portions of the VCS 1 application file(s) before they are executed [prior to the next key-on], and DANNE (par [0079]) teaches if the system detects a key-off event [during the key-off state],  

DANNE does not appear to explicitly teach: 
	detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle;

	loading the new software version into the internal memory from the external memory;
responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from the external memory.

However, Sonbarse (US 2007/0067763 A1), in an analogous art of updating software, teaches:

detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle (See, e.g., Sonbarse, par [0013]: “…determining whether at least one set of system capability software machine-coded instructions on the host card is valid, …”  EN:  Sonbarse teaches: determining whether at least one set of system capability software machine-coded instructions on the host card is valid [detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle].);

loading the new software version into the internal memory from the external memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. …”  EN:  Sonbarse teaches: transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114 [loading the new software version into the internal memory from the external memory].); 
responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from the external memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from the external memory].). 

	At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify DANNE’s invention for managing a vehicle software update by combining the teachings of Sonbarse that teaches “detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle;”, “loading the new software version into the internal memory from the external memory;” and  “responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from the external memory.”   A person having ordinary skill in the art would have been motivated to make this combination because: Without knowing whether the software loaded in the transport unit is valid, the system will attempt to function using impaired logic, leading to potential downtime. (See, e.g., Sonbarse, par [0004]).  DANNE and Sonbarse are analogous arts directed generally to updating vehicle software.  


Regarding claim 9, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection), 
further comprising testing the new software version following successful loading of the new software version into the internal memory (See, e.g., DANNE, Fig. 2; par [0045]: “…The CPU 3 may manage the software and/or firmware updates by monitoring the transfer/install status to track the status of an on-going transfer, find missing/incomplete transfers, track successful install.”  EN:  CPU 3 manages the software and/or firmware updates by monitoring the transfer/install status and tracking successful install.).


Regarding claim 10, DANNE and Sonbarse teaches: 
(Original) The method of claim 9 (please see claim 9 rejection), 
further comprising deleting the new software version from the internal memory and reloading the existing software version from a location where the existing software version exists in the external memory responsive to an error during the testing (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).


Regarding claim 11, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection),   
further comprising deleting the new software version from the internal memory and reloading the existing software version from a location where the existing software version exists in the external memory responsive to an error occurring when an electronic control unit attempts to utilize the new software version (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).


Regarding claim 13, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection), 
wherein the reloading includes reloading the existing software version from a location in external memory in which an update resulting in the existing software version was previously stored when the existing software version was first loaded (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).


Regarding claim 14, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection),   
further comprising copying the existing software version to the external memory prior to deleting the existing software version, if an update corresponding to the existing software version does not already exist in the external memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).


Claims 15-18 and 20:
Claims 15-18 and 20 recite basically similar limitations as claims 1-4, and 7, respectively.   As such, claims 15-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable by DANNE and Sonbarse for similar rationale.

5.    Cancelled.
12.  Cancelled.
19.  Cancelled.
			

Response to Arguments
6.	The Applicant Arguments/Remarks, filed on 04/21/2022 under 37 CFR 1.111 have been fully considered by Examiner, but they are not persuasive to overcome the prior-art rejections as they are either jneffective or moot in view of new grounds of rejection used in this office action as necessitated by Applicant’s amendment(s). 
Rejections under 35 U.S.C. § 103: 
Claims 1-4, 6-11, 13-18, and 20:
Applicant argues, in page 8 (of Applicant Arguments/Remarks):  
“Claims 1-11 and 13-20 stand rejected under 35 U.S.C. § 103 as being obvious by U.S. Publication No. 2015/0301821 issued to Danne et al. (hereinafter “Danne”) in view of U.S. Publication No. 2007/0067763 issued to Sonbarse et al. (hereinafter ““Sunbarase”’).
All claims now recite active suspension of either vehicle start-up (claims 8 and 15) or use (claim 1). The Examiner’s contention that the vehicle of Danne has a key-off state is reasonably interpretable as such suspension is incorrect and unreasonable. Turning a vehicle off is not the same as a processor actively suspending a vehicle from use or startup. If the Examiner would like alternative language indicating a further distinction between something that just incidentally happens when a vehicle is turned off, and something that is an intentional effect for a defined duration, and which actively prohibits vehicle start and/or usage, Applicant is open to a discussion. But, neither Danne nor Sonbarse teach or suggest an active suspension of vehicle start-up or use.
Accordingly, claims 1, 8 and 15 are allowable over the prior art for at least this reason, and remaining dependent claims are allowable based at least on dependency from allowable independent claims. …”

Examiner’s response:
Examiner respectfully disagrees.  Examiner maintains that DANNE (US 2015/0301821 A1), in view of Sonbarse (US 2007/0067763 A1), teaches all limitations of independent Claim 1, as well as Claims 8 and 15, as evidenced by the citations and rationale presented in rejecting these Claims, under AIA  35 U.S.C. 103, hereinabove, in this office action.  Specifically, DANNE (e.g., par [0079]) teaches: The vehicle computing system (VCS) has a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event, which inherently teaches the above Applicant-argued Claim feature “suspending a vehicle from use or startup”.  
	As such, Claims 1, 8, and 15 are rejected under AIA  35 U.S.C. 103, as being un-patentable by DANNE, in view of Sonbarse.

Dependent Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20, which depend on rejected Claims 1, 8 or 15, inherit the deficiencies of their respective parent Claim.  And, Examiner maintains that DANNE, in view of Sonbarse, teaches all additional limitations of these dependent Claims as well, as evidenced by the citations and rationale presented in rejecting these Claims, under AIA  35 U.S.C. 103, hereinabove, in this office action.  
 		As such, Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by DANNE, in view of Sonbarse.


Conclusion
7.	Claims 1-4, 6-11, 13-18, and 20 are rejected.
	Claim 5, 12, and 19 were cancelled.
THIS ACTION IS MADE FINAL.
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/MOHAMMED N HUDA/        	 Examiner, Art Unit 2191         
  
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191